Ameritas Life Insurance Corp. 5treet / Lincoln, NE 68510 May 15, 2014 VIA EDGAR CORRESPONDENCE Michelle Roberts, Senior Counsel Office of Insured Investments Division of Investment Management Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: The Union Central Life Insurance Company and Ameritas Life Insurance Corp. Merger Carillon Life Account ("Registrant") File Nos. 333 - ; 811-09076 Excel Executive Edge (Second Example Filing) Dear Ms. Roberts: On behalf of Ameritas Life Insurance Corp. ("ALIC") and its wholly owned subsidiary The Union Central Life Insurance Company ("UCL"), enclosed for the staff's review is a copy of the above-referenced draft Registration Statement reflecting the planned merger of UCL into ALIC (the "Merger"). As discussed and defined below, July 1, 2014 is the Effective Date of the Merger. The actual filing of the Registration Statement on EDGAR and other ALIC registration statements on Form N-4 and N-6 reflecting the Merger ("Merger Filings") will be filed on July 1, 2014. All Merger Filings will conform in all material respects to the Second Example Filing with respect to disclosure reflecting the Merger. The Merger Filings will be accompanied by a combined request for immediate acceleration on July 1, 2014. Thus, this Second Example Filing is submitted to provide the Securities and Exchange Commission staff ("SEC Staff") with an exemplary document for review that will facilitate the SEC Staff's ability to immediately declare all Merger Filings effective. I. Purpose of the Second Example Filing As described in previous correspondence from ALIC to the SEC dated December 16, 2013 (the "Merger Process Letter"), UCL plans to merge with and into its parent ALIC, effective on July 1, 2014 (the "Effective Date"). Upon the Effective Date, ALIC will assume legal ownership of all of the assets of UCL's separate accounts registered under the Investment Company Act of 1940 ("UCL Accounts") by virtue of an intact transfer of the UCL Accounts. In addition, ALIC will assume legal ownership of the general account assets of UCL, and will become directly liable for UCL's liabilities and obligations with respect to the outstanding variable annuity and variable life insurance contracts currently funded by the UCL Accounts (the "Contracts"). As explained in the Merger Process Letter, pursuant to the Merger, ALIC plans to file new registration statements under the Securities Act of 1933 to reflect the change in depositor of the UCL Accounts, and ALIC's assumption of UCL's contractual obligations and liabilities under the Contracts. These Merger Filings will include financial statements for each of the Life Insurance Companies involved in the Merger and unaudited pro forma financial statements reflecting the consummation of the Merger. As described in the Merger Process Letter, pursuant to the Merger agreement, both of the UCL Accounts, including the Registrant, will be transferred intact to ALIC and become part of ALIC on the Effective Date. In order to ensure the continuous registration of the Contracts following the Merger, ALIC and the transferred UCL Accounts plan to file initial registration statements describing the Contract on July 1, 2014. These Merger Filings will describe ALIC as the depositor of the transferred accounts, and will include any other changes necessary. The enclosed draft Second Example Filing, relating to UCL's Executive Edge contract, includes examples of the disclosure changes to reflect the Merger that will be included in the other Merger Filings. It includes a prospectus supplement describing the Merger, other relevant supplements not superseded by subsequent disclosure, the most recent prospectus (dated November 5, 2007) , an SAI supplement, the most recent SAI (dated May 1, 2010) , financial statements more fully described below and a Part C. It is intended to serve as an example for the SEC Staff of the disclosure changes related to the Merger that will be included in ALIC's other Merger Filings on July 1, 2014. [1] II. Financial Statements Certain financial statements are incorporated by reference to the Second Example Filing for the Advantage VA III, also submitted as correspondence earlier today. This is consistent with advice from Tony Burak, a staff accountant with the SEC. The financial statements included in this Second Example Filing are the audited financial statements of Carillon Life Account. The audited financial statements of ALIC, the audited financial statements of UCL, the audited financial statements of Acacia Life Insurance Company, and the unaudited pro forma financial information of ALIC reflecting the Merger on a pro forma basis are included in the Second Example Filing for Advantage VA III. Similarly, on July 1, only the audited financial statements of Carillon Life Account will be filed with the Excel Executive Edge registration statement. The other financial statements will be incorporated by reference. If you have any questions or comments concerning this Second Example Filing or the planned filings, please telephone me at 402-467-7847. Thank you for your assistance. Respectfully submitted, /s/ Ann D. Diers Ann D. Diers Vice President & Associate General Counsel, Variable Contracts and AIC [1] This Second Example Filing is representative of the form that will be used for four of the Merger Filings, each of which is a variable life insurance contract. Another example filing will be submitted as representative of the form that will be used for three of the Merger Filings, each of which is a variable annuity policy. As filed with the Securities and Exchange Commission on July 1, 2014. Securities Act Registration No. 333- Investment Act Registration No. 811-09076 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 22 [X] CARILLON LIFE ACCOUNT Registrant AMERITAS LIFE INSURANCE CORP. Depositor 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 ROBERT G. LANGE Vice President, General Counsel & Assistant Secretary, Individual Ameritas Life Insurance Corp. 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 Approximate Date of Proposed Public Offering: As soon as practicable after effective date. Title of Securities Being Registered: Securities of Unit Investment Trust "Executive Edge" Variable Universal Life Insurance The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. Explanatory Note Registrant is filing this Registration Statement for the purpose of registering interests under Executive Edge variable universal life insurance contracts ("Contracts") on a new Form N-6. Interests under the Contracts were previously registered on Form N-6 (File No. 333-36220) and funded by Carillon Life Account (File No. 811-09076). Upon effectiveness of a merger between The Union Central Life Insurance Company ("Union Central Life") with and into Ameritas Life Insurance Corp. ("Ameritas Life"), Ameritas Life became the obligor of the Contracts and Carillon Life Account was transferred intact to Ameritas Life. Pursuant to the SEC staff's position in the Great-West Life & Annuity Insurance Co.
